Citation Nr: 0400670	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis.

3.  Entitlement to a compensable evaluation for a chip 
fracture, left ankle.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.

5.  Entitlement to service connection for hearing loss 
disability.

6.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired from military service in May 1986, after 
having served on active duty for a period in excess of 20 
years.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  By a Board decision issued in May 2001, 
claims of entitlement to an evaluation in excess of 10 
percent for COPD, to an evaluation in excess of 10 percent 
for tinea pedis, and to a compensable evaluation for a chip 
fracture, left ankle, and a request to reopen a claim of 
entitlement to service connection for frostbite of the feet, 
and claims of entitlement to service connection for hearing 
loss and for a left knee disorder, were remanded.  Following 
additional development, an increased evaluation to 30 percent 
for COPD was assigned by a January 2003 rating decision.  
These claims return to the Board for appellate review.

The Board's May 2001 decision denied claims for increased 
evaluations for: chondromalacia, right knee; tennis elbow, 
right arm; folliculitis; residuals of a deviated nasal septum 
with chronic sinusitis; and, for arthritis of the lumbar 
spine and of the cervical spine.  These issues are not before 
the Board at this time.  

In January 2003, the veteran submitted a new claim for an 
increased (compensable) evaluation for tennis elbow, right 
(major) arm.  The claims files before the Board do not 
reflect that the RO has adjudicated this claim.  This claim 
is REFERRED to the RO for action as necessary.


During the pendency of this appeal, the veteran sought 
service connection for hepatitis C and for prostate cancer, 
claimed as resulting from exposure to Agent Orange.  In a 
September 2002 rating decision, the RO denied those claims.  
The record before the Board does not reflect that the veteran 
has disagreed with or appealed those denials.  The claims of 
entitlement to service connection for prostate cancer and for 
hepatitis C are not before the Board at this time.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2001 by 
videoconference by the undersigned Veterans Law Judge.

The claim of entitlement to service connection for a left 
knee disorder, the reopened claim of entitlement to service 
connection for frostbite of the feet, the claim for a 
compensable evaluation for a chip fracture, left ankle, and 
the claim for an evaluation in excess of 10 percent for tinea 
pedis are addressed in the REMAND appended to this decision.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claims addressed in this decision has been 
obtained.

2.  The veteran's service-connected COPD is manifested by 
forced vital capacity (FVC) of 85 percent of predicted, by 
forced expiratory volume in one second (FEV-1) of 68 percent 
of predicted, an FEV-1/FVC ratio of 91 percent of predicted, 
and by diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO(SB)) of 77 percent of the 
predicted level.

3.  A claim of entitlement to service connection for 
frostbite of the feet was denied by a Board decision issued 
in February 1988.

4.  The evidence associated with the record since the 
February 1988 Board decision bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and must be considered credible; 
this evidence, as deemed credible, must be considered in 
order to fairly decide the merits of this claim under 
currently-applicable laws and regulations.

5.  The veteran's hearing acuity thresholds changed during 
his active service.

6.  The veteran now has auditory thresholds of 26 decibels or 
greater in both ears at most tested frequencies.

7.  Resolving doubt as to the proper interpretation of 
medical opinion in the veteran's favor, the medical opinion 
of record establishes that the veteran's current hearing loss 
disability was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for COPD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.159, 4.1, 4.97, Diagnostic Code 6604 (2003).  

2.  The February 1988 Board decision that denied the claim of 
entitlement to service connection for frostbite of the feet 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2003).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for frostbite of 
the feet.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

4.  The criteria for entitlement to service connection for 
hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected COPD is more 
severely disabling than the current evaluation reflects.  The 
veteran also contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for frostbite of the feet.  He further contends 
that he incurred a current hearing loss disability in 
service.
Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claims decided 
herein and to inform him as to whether he had the burden of 
producing or obtaining evidence were met in several ways.  
Initially, the veteran was advised of the criteria for 
service connection for hearing loss, and the criteria for 
reopening a previously denied claim of entitlement to service 
connection for frostbite of the feet, and of the criteria for 
an increased evaluation for COPD, in the November 1998 rating 
decision.  Thereafter, the veteran was again advised of the 
applicable regulations, the criteria for service connection, 
the criteria for reopening a claim based on submission of new 
and material evidence, and the criteria for each available 
schedular evaluation for COPD, by a statement of the case 
(SOC) issued in February 1999, and by a supplemental 
statement of the case (SSOC) issued in August 1999.  

The veteran was advised, by the Board's May 2001 decision, of 
the enactment of the VCAA and of the provisions of that Act.  
The veteran was specifically advised of the evidence needed 
to substantiate each of the claims remaining on appeal.  In 
addition, the Remand appended to the May 2001 decision 
specified what portions of the additional evidence to be 
obtained were to be obtained or identified by the veteran and 
what actions VA would take to develop the evidence.

In June 2001, the RO notified the veteran that he should 
identify additional evidence as to the six claims remanded by 
the Board's May 2001 decision.  This letter also advised the 
veteran as to the actions VA would take once the veteran 
identified additional evidence.  Although this letter advised 
the veteran that he should identify evidence within 60 days, 
the letter also specified that information or evidence 
received within one year could be the basis of payment of 
increased compensation.  The veteran responded by providing 
clinical records and authorizing release of records from 
private and VA clinical providers.

In addition to the notifications about the VCAA provided by 
the Board's Remand and by the June 2001 letter from the RO, 
the Board also notes that the veteran received additional 
information about the VCAA through such correspondence as a 
March 2002 letter in which the RO again advised the veteran 
about the VCAA and the provisions of that enactment, 
including the veteran's responsibilities and VA's 
responsibilities and duties under the Act, in the context of 
additional claims of entitlement to service connection the 
veteran had submitted in March 2002.  

The Board directed the RO to afford the veteran an additional 
VA examination.  That examination was conducted in August 
2001, and included pulmonary function testing.  The Board 
notes the contention of the veteran's representative, in the 
September 2003 informal hearing presentation, that VA 
examinations conducted in August 2001 were inadequate.  The 
Board notes that the decision below to grant entitlement to 
service connection for bilateral hearing loss disability is 
favorable to the veteran, as is the Board's determination 
that new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for frostbite of 
the feet.  As to these two claims, the adequacy or inadequacy 
of the VA examinations need not be considered, as the 
determinations are favorable to the veteran.  

As to the claim for an evaluation in excess of 30 percent for 
COPD, the Board notes that its May 2001 Remand directed the 
RO to obtain DLCO(SB) testing.  As this testing is an 
objective examination of current functioning, to the extent 
that the representative contends that pulmonary function 
examination was inadequate if the examiner did not review 
previous clinical records, the Board disagrees.  As complete 
respiratory system examination with review of the veteran's 
history and past clinical records had already been obtained, 
and the result of DLCO(SB) examination was the only 
additional item of evidence that the RO was directed to 
obtain in regard to pulmonary system disability, the Board 
finds that the August 2001 VA examination was adequate for 
purposes of rating the veteran's current impairment due to 
COPD.  

The Board's Remand directed the RO to determine whether 
additional records for the veteran were available from three 
VA facilities in Chillicothe, Columbus, and Dayton, Ohio.  
The RO obtained records from two of these facilities and 
obtained confirmation from the third facility that it had no 
records for the veteran.  Thus, the RO completed all actions 
regarding VA clinical records directed in the Board's remand.

The RO thereafter issued a SSOC, with a January 2003 cover 
letter, which advised the veteran of the current status of 
each of his claims.  Later that same month, the veteran 
submitted a lengthy statement describing left ankle 
disability.  That statement is addressed in the Remand 
appended to this decision.  In addition, the veteran 
submitted a new claim for a compensable evaluation for right 
elbow disability.  These communications from the veteran 
reflect that he had no additional evidence to identify or 
submit regarding the claims addressed in this decision.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  

Analysis

1.  Claim for an evaluation in excess of 30 percent for COPD

In its May 2001 Remand, the Board directed the RO to obtain 
more complete pulmonary function testing results.  In an 
examination conducted in October 2001, the veteran provided a 
history of coughing and wheezing on exertion and on awakening 
in the mornings.  He reported that he worked regularly as a 
long-haul truck driver and that his work was unaffected by 
his respiratory problems, although he did report that he had 
to stop unloading his truck two or three times a week because 
of shortness of breath.  He reported that he was able to walk 
as far as he wished on flat ground and was able to walk up 
six flights of stairs before stopping to catch his breath.  

The examiner concluded that the results showed moderately 
severe airway obstruction with less than a 15 percent 
increase in the FEV-1 after an inhaled bronchodilator was 
administered.  The examiner also concluded that the DLCO was 
normal and lung volumes showed air trapping.  The veteran's 
FVC was 85 percent of predicted.  His FEV-1 was 68 percent of 
predicted.  The ratio of FEV-1/FVC was 91 percent of 
predicted.  The DLCO/SB was 77 percent of predicted.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2003).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

A 10 percent rating is warranted for COPD if the following 
findings are demonstrated: a FEV-1 of 71 to 80 percent 
predicted, or; an FEV-1/FVC ratio of 71 to 80 percent, or; a 
DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604 (2003).

A 30 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 56 to 70 percent predicted, or; 
an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 
to 65 percent predicted.  Id.

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  Id.

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  Id.

In this case, pulmonary function examination in October 2001 
disclosed that the veteran's FVC was 85 percent of predicted.  
He had achieved only 79 percent of the predicted level in 
September 1998.  His FEV-1 was 68 percent of predicted in 
October 2001, as compared to 72 percent in September 1998.  
As noted above, an FEV-1 of 71 to 80 warrants a 10 percent 
evaluation, but an FEV-1 of 56 to 70 percent warrants a 30 
percent evaluation.  Looking at this criterion, the evidence 
is at least in equipoise to warrant a 30 percent evaluation.  
An FEV-1 under 56 percent is required to warrant a 60 percent 
evaluation, and the evidence establishes that the veteran 
does not meet or approximate that level.  

The ratio of FEV-1/FVC was 91 percent of predicted in October 
2001, as compared to 103 percent in September 1998.  The 
DLCO/SB was 77 percent in October 2001.  The veteran's 
DLCO(SB) warrants a 10 percent evaluation, but no higher 
evaluation.  The veteran's FEV-1/FVC ration warrants a 
noncompensable evaluation.  The evidence establishes that the 
veteran is not entitled to an evaluation in excess of 10 
percent under either of these criteria, and this evidence is 
unfavorable to his contention that he is entitled to an 
evaluation in excess of 30 percent for COPD.

The Board does not disagree with the RO's determination that 
a 30 percent evaluation should be assigned.  However, the 
Board finds no basis on which to assign any evaluation in 
excess of 30 for COPD, since none of the criteria for a 60 
percent evaluation are met.  In addition, the Board notes the 
veteran's report that he is able to walk as far as he wishes 
to on level ground, although he can only walk up a limited 
number of steps before he becomes short of breath is also 
unfavorable to his contention that he is entitled to an 
evaluation in excess of 30 percent for COPD.  Because the 
veteran's service-connected COPD does not restrict his 
ability to walk on level ground, and does not restrict his 
ability to drive a truck, the Board finds that the veteran's 
reported unrestricted ability to walk is inconsistent with 
any evaluation in excess of 30 percent for COPD.  

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran has stated that his COPD prevents 
him from unloading cargo from his truck at times, but the 
evidence makes it clear that this restriction has not 
affected his employment at this time.  He continues to work 
full-time as a long-haul truck driver, and there is no 
evidence or allegation that impairment due to COPD has led to 
any disciplinary action, loss of wages, or other current 
impairment of employment.  There is no evidence of frequent 
periods of hospitalization or impairment which would 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

There is no evidence which favors the veteran's claim for an 
evaluation in excess of 30 percent for COPD, since the 
evaluation depends primarily on the mechanical application of 
the results of pulmonary function examination to the criteria 
specified in Diagnostic Codes 6603 and 6604.  The evidence is 
not in equipoise to warrant a more favorable result based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b).  The 
claim must be denied.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite

A February 1988 Board decision denied a claim of entitlement 
to service connection for frostbite of the feet.  When the 
Board disallows a claim, a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100.  Reconsideration has not been ordered in this 
case.  Therefore, the February 1988 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously received which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that the standard for new and material 
evidence was amended in 2002.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The additional evidence is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In February 2001, the veteran testified regarding current 
symptoms he was suffering in his feet, and testified to his 
belief that these symptoms may be attributable to frostbite 
of the feet incurred in service.  The veteran's testimony 
that he has current foot complaints must be considered 
credible for purposes of determining whether new and material 
evidence have been submitted.  The veteran's testimony as to 
current foot complaints, together with clinical records which 
do not reflect that the foot symptoms the veteran reports 
have been attributed to a specific or diagnosed medical 
disorder, when considered together with service medical 
records which confirm a medical diagnosis of frostbite in 
service, establish that new evidence must be considered in 
order to fairly decide the merits of the claim under 
currently applicable laws and regulations.  

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed below, further action is 
required in order to meet the duty to assist.  The reopened 
claim of entitlement to service connection for frostbite of 
the feet, is addressed in the REMAND appended to this 
decision.



3.  Entitlement to service connection for hearing loss 
disability

The veteran's service medical records include an audiogram 
conducted in January 1966 for purposes of the veteran's 
service induction.  That audiogram discloses loss of hearing 
acuity of 10 decibels or less at all tested frequencies. 

An April 1967 audiogram showed some increase in the auditory 
thresholds in the left ear.  An audiogram conducted in 
January 1985 disclosed the following auditory thresholds in 
the right ear: 25 decibels at 500 hertz, 10 decibels at 1000 
Hz, 15 decibels at 2000 Hz, 20 decibels at 3000 Hz, and 20 
decibels at 4000 Hz.  In the left year, the auditory 
thresholds were: 30 decibels at 500 Hz, 15 decibels at 1000 
Hz, 15 decibels at 2000 Hz, 20 decibels at 3000 Hz, 25 
decibels at 4000 Hz.  

At the time of retirement examination conducted in February 
1986, the veteran's auditory thresholds, in the right ear, 
were 20 decibels at 500 Hz, 15 decibels at 1000 Hz, 10 
decibels at 2000 Hz, 10 decibels at 3000 Hz, and 25 decibels 
at 4000 Hz.  In the left ear, auditory thresholds were 15 
decibels at 500 Hz, 15 decibels at 1000 Hz, 10 decibels at 
2000 Hz, 15 decibels at 3000 Hz, and 35 decibels at 4000 Hz.

At the time of VA examination conducted in July 1986, less 
than two months after the veteran's service discharge, the 
examiner noted that the veteran had a history of high 
frequency loss and exposure to an aircraft area for 16 years.  
However, no audiologic examination was conducted, and no 
hearing loss was diagnosed.  

On VA examination conducted in October 2001, the veteran 
complained of difficulty hearing television and ringing in 
his ears with loud noises.  The veteran, who was discharged 
approximately 15 years prior to the October 2001 examination, 
reported that tinnitus started some 30 years prior to the 
examination.  He reported tinnitus sometimes in both ears and 
sometimes in just one ear.  Audiologic examination disclosed 
the following auditory thresholds: 35 decibels at 500 Hz, 30 
decibels at 1000 Hz, 30 decibels at 2000 Hz, 35 decibels at 
3000 Hz, and 55 decibels at 4000 Hz.  In the left ear, 
auditory thresholds were as follows: 25 decibels at 500 Hz, 
25 decibels at 1000 Hz, 25 decibels at 2000 Hz, 30 decibels 
at 3000 Hz, and 45 decibels at 4000 Hz.  Speech recognition 
scores were 100 percent in each ear.  The examiner concluded 
that there was bilateral mild to moderate sensorineural 
hearing loss.  The examiner further concluded that the 
veteran's complaint of tinnitus was related to his hearing 
loss and should be considered a co-morbid manifestation of 
the ear disorder which produced the hearing loss.  

This examination report does not provide a specific clinical 
opinion that the veteran's hearing loss was incurred in 
service.  The examiner specifically noted that no claims 
folder was available for review.  It appears that the 
examiner believed that the disorder at issue was tinnitus.  
However, the veteran has not submitted a claim for service 
connection for tinnitus.  The examiner rendered a medical 
opinion that the veteran's tinnitus, which the veteran 
reported had been present for 30 years, was due to an 
underlying ear pathology.  As the veteran's report of 
tinnitus for 30 years places the initial manifestation of 
that symptomatology many years before the veteran's service 
discharge, the clinical opinion establishes that ear 
pathology etiologically linked to tinnitus incurred in 
service.  The Board finds that the opinion that the veteran 
sustained ear pathology in service places the evidence at 
least in equipoise to establish that the veteran's current 
hearing loss disability was incurred in service or as a 
result of ear pathology incurred in service.

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered to be a disability for 
purposes of veterans' benefits if the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from 0 to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  See Hensley 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al., eds., at 110-11 (1988)).  See also 38 
C.F.R. § 3.385.

Based on the apparent clinical opinion that the veteran 
incurred ear pathology resulting in hearing loss disability 
as defined for purposes of veterans' benefits, service 
connection for bilateral hearing loss disability is 
warranted.


ORDER

The appeal for an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) is denied.

The appeal to reopen a claim of entitlement to service 
connection for frostbite of the feet is granted, and that 
claim is reopened; the appeal is granted to that extent only.

The appeal for service connection for bilateral hearing loss 
disability is granted.


REMAND

During his hearing before the Board, the veteran contended 
that his left ankle disability had increased in severity 
since the most recent VA examination.  The veteran and his 
representative requested that the veteran be afforded further 
VA examination.  It is appropriate to afford the veteran such 
additional examination.  

The veteran is also entitled, under the VCAA, to further 
medical examination and development of opinion as to whether 
foot symptoms are due to frostbite of the feet incurred in 
service.

The veteran's testimony before the Board reflects a 
contention that he has a left knee disorder as the result of 
service-connected right knee disability.  The veteran was 
granted service connection for right knee disability 
effective the day following his service discharge.  Under the 
VCAA, further development, including affording the veteran an 
opportunity for medical opinion as to his contention, is 
required.  

The veteran is seeking an evaluation in excess of 10 percent 
for tinea pedis, a skin disorder affecting the feet.  In view 
of the time that has elapsed since the last examination for 
rating purposes, the Board is of the opinion that current 
examination of the skin is in order.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant must be provided with notice 
of enactment of the Veterans Claims Assistance Act and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board is of the opinion 
that it cannot provide the appropriate notice and conduct the 
development required by the Court.  Remand for appropriate 
notice to the veteran and VA assistance in development of the 
evidence is required. 

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued after the 
date of this Board decision which makes it clear 
that the VCAA does not apply to claims filed before 
November 9, 2000, review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied 
as to all claims remaining on appeal.  See also 38 
C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what evidence is required 
to substantiate his claims for service connection 
for frostbite and a left knee disorder, and for a 
compensable evaluation for a chip fracture, left 
ankle, and for an evaluation in excess of 10 
percent for tinea pedis.  

(c) Any notice given, or action taken 
thereafter, must also comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), as well as any other 
controlling guidance provided after the 
issuance of this Board decision.  

(d) The veteran should be specifically advised 
of the period of time in which he may submit 
or identify evidence which might substantiate 
his claims.

2.  The veteran should be afforded another 
opportunity to submit alternative evidence 
regarding the severity of the left ankle and 
tinea pedis disabilities at issue, and should 
be advised of the types of alternative 
evidence which might assist in substantiating 
those claims and the claims of service 
connection for frostbite and left knee 
disability, including reports of employment 
medical examinations, reports from employers, 
such as time lost from work and the reasons 
for the time lost, statements from 
supervisors, or co-workers who observed the 
onset of a left knee disorder, symptoms of 
frostbite, or the severity of the disabilities 
at issue, and the like.

3.  The veteran should be asked to identify 
the VA facilities at which he has been treated 
for the left ankle or tinea pedis disabilities 
at issue, or for symptoms of frostbite of the 
feet or a left knee disorder, since October 
2001.  Clinical records from those VA 
facilities from October 2001 to the present 
should be obtained.  

4.  The veteran should be asked to identify 
any private clinical provider or facility 
rendering treatment for the left ankle, the 
feet, the skin, or the left knee since October 
2001, or any private records of treatment of a 
knee disorder or frostbite symptoms proximate 
to service, other than the records of Dr. 
Shannon (1996), Dr. Smith (1991 to 1995), Dr. 
Szemetylo, and Dr. Maxim, prior to November 
2001, which are already of record.  Records 
should be obtained from each identified 
provider or facility.

5.  The veteran should be afforded appropriate 
VA examination to determine the manifestations 
and severity of the residuals of a service-
connected left ankle chip fracture and to 
determine the etiology of a left knee 
disorder.  The claims folders must be made 
available for review by the examiner prior to 
the examination.  The examiner should review 
relevant records.  All indicated tests and 
studies should be conducted and all findings 
should be reported in detail.  The examiner 
should describe the manifestations and 
symptoms of left ankle disability and of left 
knee disability separately.  

(a) The examiner should provide the range of 
motion of the left ankle, as measured with a 
goniometer, stating the range of motion in 
each plane in degrees, and the examiner should 
also state the normal range for each motion.  
The examiner should describe any functional 
limitations of use of the left ankle, and any 
abnormality or functional limitation of the 
left ankle, such as if the veteran has 
difficulty standing on toes and heels on the 
left, has decreased ability to perform toe-
heel tandem walking as compared to normal, or 
walks with a limp.  The examiner should state 
whether there is weakened movement, excess 
fatigability, or incoordination, or increased 
limitation of motion or other impairment 
during flare-ups.  All findings should be 
reported in detail.  A complete rationale 
should be provided for any opinion expressed.

(b) The examiner should provide a diagnosis 
for each left knee disorder present.  The 
examiner should state, for each left knee 
disorder present, whether it is at least as 
likely as not that the left knee disorder is 
due to the veteran's service or any incident 
thereof or is (at least as likely as not) 
attributable to service-connected right knee 
or left ankle disability.  A complete 
rationale should be provided for any opinion 
expressed.  

6.  The veteran should be afforded appropriate 
VA examination to determine whether the 
veteran has any current residuals of frostbite 
of the feet incurred in service.  The claims 
file should be provided to the examiner for 
review of pertinent documents therein.  In 
particular, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that current symptomatology of the feet 
is due to frostbite incurred in service.  A 
complete rationale should be provided for any 
opinion expressed.  

7.  The veteran should be afforded VA 
examination of the skin of the feet, to 
determine the current severity of his service-
connected tinea pedis.  The claims file must 
be made available to and reviewed by the 
examiner in connection with the requested 
study, including the contentions by the 
veteran during his hearing before the Board as 
to disability due to tinea pedis of the feet.  
All indicated studies should be performed and 
all indicated findings should be reported in 
detail.  The examiner should describe any 
exfoliation, exudation, ulceration, crusting, 
maceration, or objective evidence of itching.  
The examiner should describe the degree of 
functional impairment, such as effects on the 
veteran's ability to walk, wear shoes, and the 
like, resulting from tinea pedis.  The 
examiner should express an opinion as to the 
severity of tinea pedis, and state the 
rationale for that opinion.

8.  After completing development as described 
above, any action in addition to those 
specified above which is required to satisfy 
the VCAA should be undertaken.  The issues on 
appeal should then be readjudicated.  If any 
decision remains adverse to the veteran, he 
and his representative should be provided a 
supplemental statement of the case.  After the 
appropriate period of time is allowed for 
response, the case should be returned to the 
Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



